Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 19, 2018

                                      No. 04-17-00811-CV

                 Richard O. WEED, Timothy A. Weed, and Rees R. Oliver, III,
                                      Appellants

                                                v.

 FROST BANK, Individually and as Independent Executor of the Estate of Rees R. Oliver, Jr.
                                     Deceased,
                                     Appellees

                       From the Probate Court No 2, Bexar County, Texas
                                Trial Court No. 2011-PC-2024A
                           Honorable Tom Rickhoff, Judge Presiding


                                         ORDER
       Appellants’ unopposed second motion for extension of time to file the appellants’ brief is
granted. We order appellants to file the appellants’ brief by April 18, 2018. Counsel is advised
that no further extensions of time will be granted absent a timely motion that (1) demonstrates
extraordinary circumstances justifying further delay, (2) advises the court of the efforts counsel
has expended in preparing the brief, and (3) provides the court reasonable assurance that the brief
will be completed and filed by the requested extended deadline. The court does not generally
consider a heavy work schedule to be an extraordinary circumstance.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of March, 2018.


                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court